DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on May 10, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Response to Arguments
Applicant's arguments have been considered but not found persuasive.  Applicant argues:

A.  Berk fails to describe or suggest, “identifying, via a cognitive engine of the blockchain node, previous transactions of assets of a same type from the blockchain based on the asset identifier.”

	Examiner’s Response:  Goeringer discloses a tracking system that uses blockchain to monitor perishable assets transactions including expiration (see at least paragraph 0041). The system, stores history of disposition and movement of perishable goods were users can verify whether the correct handling procedures have been followed (see at least paragraphs 0024 and 0061).  Berk discloses a system that uses machine learning to generate predictions for delivery of perishable assets based 

B.  Berk fails to describe a blockchain or previous transactions stored on a blockchain.

Examiner’s Response:  Goeringer discloses a blockchain and previous transactions stored on a blockchain (paragraphs 0041, 0024 and 0061).  Examiner introduced Berk to evidence that a system for predicting future deliveries of perishable goods (abstract and paragraphs 0004-0006), that considers previous transactions with specific data (Ex dishes in an order, specific merchant), and similarities before decision making (paragraph 0100) is known in the art.

C.  Berk also fails to describe an asset identifier. 

Examiner Response: Berk uses “type of dishes” information as a parameter for making delivery predictions on a model (paragraph 0092).  Broadly interpreted, “type 

D.  Moreover, because Berk fails to describe a previous blockchain transaction or an asset identifier, it necessarily follows that Berk  also fails to describe “identifying previous transactions of assets of a same type from the blockchain based on the asset identifier.”

Examiner Response: Examiner’s Response:  Goeringer discloses a tracking system that uses blockchain to monitor perishable assets transactions including expiration (see at least paragraph 0041). The system, stores history of disposition and movement of perishable goods were users can verify whether the correct handling procedures have been followed (see at least paragraphs 0024 and 0061).  Berk discloses a system that uses machine learning to generate predictions for delivery of perishable assets based on historical data (see at least abstract, figure 9A and paragraph 0064).  The system recognizes similarities for decision making (see at least paragraph 0100). For example, the system on Berk considers the type of dishes (ex: pasta, soup, salad, hamburguer, etc) in an order and the historical restaurant data for the predictive model (paragraph 0092).  Broadly interpreted, considering type of dishes in an order and historical restaurant data in order to make delivery predictions, reads into identifying previous transactions of assets of a same type based on the asset identifier (type of asset).



	Examiner’s Response: Georinger discloses a blockchain system comprising identifiers to track and monitor transactions comprising the status of consumables including delivery transactions (abstract).  Examiner introduced Berk to evidence that  a system for predicting future deliveries of perishable goods (abstract and paragraphs 0004-0006), that considers previous transactions with specific data (Ex dishes in an order, specific merchant), and similarities before decision making (paragraph 0100) is known in the art.  Therefore, a person of ordinary skill in the art would have conceived the idea of applying the delivery predictions methods disclosed by Berk to the invention in Georinger  in order to provide improved mechanisms with respect to delivery of perishable goods (Berk background).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goeringer (US PUB 2018/0096347 A1) in view of Berk (US 2019/0266557 A1) further in view of Moakley (US 2016/0379165 A1).

Claim 1
Goeringer discloses the following limitations:

A method, comprising:

receiving, by a blockchain node of a blockchain, a  transaction comprising an asset identifier and an expiration date of an asset included in the transaction:  (see at least Figure 1, paragraphs 0023, 0031-0032, 0041 and 0047-0049).

Goeringer discloses a tracking system that uses blockchain to monitor perishable assets transactions including expiration (see at least paragraph 0041).  The system, stores 

identifying, via a cognitive engine of the blockchain node, previous transactions of assets
of a same type from the blockchain based on the asset identifier:

predicting, via execution of a machine learning algorithm by the cognitive engine of the blockchain node, a future delivery date for the asset based on delivery times of the assets of the same type which are included in the previous transactions identified from the blockchain.

However, Berk discloses a system that uses machine learning to generate predictions for delivery of perishable assets based on historical data (see at least abstract, figure 9A and paragraph 0064).  The system recognizes similarities for decision making (see at least paragraph 0100).  Therefore, the lacking limitation is not explicitly disclosed but would have been obvious in view of the teachings.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings in Geoeringer and Berk in order to provide improved mechanisms with respect to delivery of perishable goods (Berk background). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

The combination Georinger/Berk does not explicitly discloses the following limitations, however, Moakley does:

in response to the predicted future delivery date being later than the expiration date; of the asset, one or more of sending an alert to a computing system associated with the transaction and re-routing a path of the asset. (see at least paragraph 0067).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Geoeringer/Berk with the teachings in Moakley in order to improve efficiency (enable in transit monitoring and the transfer of custody of assets between multiple parties -Moakley paragraph 0002…such that the perishable goods may arrive in a usable condition before their expiration date and/or without substantial spoilage – Moakley paragraph 0067).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 2

Furthermore, Georinger discloses the following limitation:

wherein the first transaction further comprises an end user identifier, the end user identifier identifying a consumer to receive the asset, and the asset being perishable and not recommended for use after the expiration date (see at least paragraphs 0031-0032).

Claim 3 

Furthermore, Moakley discloses the following limitation: 

further comprising: re-routing the asset to a different logistics node, in response to the predicted future delivery date being later than the expiration date (see at least paragraph 0067).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Geoeringer/Berk with the teachings in Moakley in order to improve efficiency (enable in transit monitoring and the transfer of custody of assets between multiple parties -Moakley paragraph 0002…such that the perishable goods may arrive in a usable condition before their expiration date and/or without substantial spoilage – Moakley paragraph 0067).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 4
Furthermore, Berk discloses the following limitation:

wherein the predicting comprises inputting information about the previous delivery times  of the previous transactions into the machine learning algorithm executed by the cognitive engine which predicts the future delivery date based on the input (see at least abstract, figures 5 & 9B and paragraphs 0010-0012).  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings in Geoeringer and Berk in order to provide improved mechanisms with respect to delivery of perishable goods (Berk background). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 5

Furthermore Berk discloses the following limitations:

wherein predicting comprises: obtaining a logistics history for relevant assets, comprising a same or similar asset type as the asset; (see at least abstract, paragraphs 0010-0012 and 0100).  

reviewing the logistics history to determine one or more actual delivery dates for the relevant assets; and (see at least abstract, figure 9B and paragraphs 0010-0012).  

predicting the future delivery date of the asset based on the one or more actual delivery dates (see at least abstract and figure 5).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings in Geoeringer and Berk in order to provide improved mechanisms with respect to delivery of perishable goods (Berk background). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 6

Furthermore, Moakley discloses the following limitation: 

wherein in response to the predicted future delivery date being later than the expiration date, the method further comprises; adjusting the predicted future delivery date by  changing a logistics path of the asset to a different logistics path. (see at least paragraph 0067).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Geoeringer/Berk with the teachings in Moakley in order to improve efficiency (enable in transit monitoring and the transfer of custody of assets between multiple parties -Moakley paragraph 0002…such that the perishable goods may arrive in a usable condition before their expiration date and/or without substantial spoilage – Moakley paragraph 0067).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 7
Furthermore, Georinger discloses the following limitation:

further comprising rejecting the transaction comprising one or more of:

sending an alert to a consumer; and reordering the asset and creating a second transaction corresponding to reordering the asset (see at least paragraphs 0053-0055).

As per claims 8 and 15, claims 8 and 15 recite substantially similar limitations to claim 1 and are therefore rejected using the same art and rationale set forth above.    


CONCLUSION


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	

/ALLEN C CHEIN/Primary Examiner, Art Unit 3687